Citation Nr: 1130134	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  09-34 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The Veteran was a member of the United States Naval Reserve.  He had various verified and unverified periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA), including an initial period of ACDUTRA from January 1979 to June 1979.  He also served on active duty from July 1980 to October 1981.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) which denied service connection for posttraumatic stress disorder (PTSD) and bipolar disorder.  In May 2011, a Travel Board hearing was held at the RO before the undersigned Acting Veterans Law Judge.  A transcript is in the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The Veteran's claim has been developed and adjudicated as one for service connection for PTSD, depression and bipolar disorder.  However, the evidentiary record also indicates diagnoses of alcohol abuse; anxiolytic abuse; cannabis dependence; amphetamine dependence; drug-induced mood disorder; alcohol-induced mood disorder; substance-induced psychotic disorder; and mood disorder secondary to general medical condition.  While this appeal was pending, the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and any other pertinent information of record, not merely the diagnosis mentioned by the claimant.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  In compliance with the Court's holding in Clemons, the Board has recharacterized the issue as reflected on the first page of the present decision.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder on the basis that he was the victim of a sexual assault and subsequently went AWOL from his ship because of these events.  In personal assault claims, evidence from sources other than the Veteran's records may corroborate his account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f) (3).  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in the mentioned sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.  Although the Veteran was provided with general notification relating to claims based on personal assault in April 2008 and May 2008, he was not notified of these specific alternate forms of evidence, and that he could submit them to substantiate his claim.  This must be accomplished.

Review of the record also reveals that not all pertinent documentation is of record.   The Veteran has reported that he was first diagnosed with bipolar disorder in 1991 in either Long Beach or San Bernardino, California, but these records are not associated with the claims file.  The Veteran's service treatment records contain a letter from the David W. Graf Law Corporation referring to two mental evaluations performed in connection with a lawsuit, only one of which is of record.  Finally, the June 2008 rating decision notes that the service personnel records included in the claims file were "extracts," and they do not include any reference to the special court martial initiated in connection with the Veteran's unauthorized absence from his ship.  Because VA is, therefore, on notice of records that may be probative to the claim, these records must be obtained.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  

Finally, no VA examination was conducted in conjunction with the Veteran's claim, even though evidence of inservice symptoms, a current diagnosis, and evidence suggesting a nexus between them is of record.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Specifically, the Veteran testified as to his inservice symptomatology, and the record includes a letter from the Veteran's brother reiterating the Veteran's report of being sexually assaulted on board his Navy ship.  The Veteran's service treatment records show residual post traumatic encephalopathy diagnosed by a Navy neurologist in August 1981, a complaint of depression or excessive worry was made by the Veteran in his July 1980 report of medical history, and a diagnosis of situational depression was rendered in July 1981.  The postservice VA treatment records reveal diagnoses of various psychiatric disorders, to include PTSD, and a July 2009 note written by a VA psychologist indicates that the Veteran's PTSD did appear to be related to incidents that occurred during his military service, especially since the Veteran had participated in a VA study of veterans claiming military sexual trauma.  Thus, there is evidence to indicate that the Veteran displayed symptoms possibly related to the claimed psychiatric condition while he was in service, which have continued to the present.  VA's duty to assist requires that on remand, a VA psychiatric examination should be conducted.

Accordingly, the case is REMANDED to the RO for the following actions:

(The appeal is advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Through a letter compliant with VA's duties to notify, sent to the Veteran and his representative, request that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically, notify the Veteran regarding the requirements of 38 C.F.R. § 3.304, as revised, as regards claims for service connection for PTSD.

2.  Search, at Joint Services Records Research Center (JSRRC) or other appropriate sources, for records from September 1980 relating to the Veteran's unauthorized absence.  If any location contacted suggests other sources, those sources should be encompassed by the search.  Document all attempts to obtain these records, to include negative responses received.

3.  Search, at the National Personnel Records Center, or other appropriate sources, for the rest of the Veteran's Navy and Naval Reserve service medical treatment records and service personnel records from the Official Military Personnel File.  In particular, the Veteran's psychiatric records should be obtained.  In addition, the Veteran's Navy Reserve and Navy narrative performance evaluation reports and disciplinary records (to include involuntary orders for active duty), and all Navy Legal Department and/or Investigative Service department records relating to the Veteran's unauthorized absence/desertion and associated special court martial should be obtained.  If any location contacted suggests other sources, those sources should be encompassed by the search.  Document all attempts to obtain these records, to include negative responses received.

4.  Contact the Veteran to obtain the names and addresses of all VA, private or other government psychiatric care providers and treatment centers where he has been treated for any psychiatric condition, including substance abuse, since service.  After securing the necessary release(s), the RO should obtain those records that have not been previously secured.  In particular, the lawsuit records from the David W. Graf Law Corporation, the records from the facility where the Veteran was diagnosed with bipolar disorder in 1991, and all VA inpatient and outpatient treatment records (not already in the file), should be obtained.  If any location contacted suggests other sources, those sources should be encompassed by the search.  Document all attempts to obtain these records, to include negative responses received.

5.  After completing any additional notification and/or development action deemed warranted by the record, schedule the Veteran for a VA psychiatric evaluation to determine the nature, onset date and etiology of any current psychiatric or psychological pathology and specifically to determine whether PTSD is present, and, if so, whether it is linked to the Veteran's active service, as well as whether any portion of his current psychiatric pathology pre-existed service..  The claims file, to include a copy of this Remand, must be made available to the examiner for review in connection with the examination.  An opinion in response to the questions below should be obtained even if the Veteran does not report for the examination.

The psychiatrist should conduct an examination with consideration of the criteria for PTSD.  The RO must specify for the examiner the stressor or stressors that it has determined are established by the record and the examiner must be instructed that only those events may be considered for the purpose of determining whether Veteran was exposed to a stressor in service.

The examining psychiatrist, after examination of the Veteran and review of his entire medical history, to include in-service and post-service medical reports, should provide an opinion as to the diagnosis and etiology of any current psychiatric disorder(s), and reconcile all previous psychiatric diagnoses documented in the records.  The psychiatrist should also offer an opinion as to the onset date of the Veteran's psychiatric condition(s), if any.  If the examiner finds that a psychiatric disorder is causally related to service, to the extent possible, the psychiatrist should indicate the historical degree of impairment due to any psychiatric disorder found to be related to service, as opposed to that due to other causes, if any, such as other psychiatric disorders, personality defects, substance abuse, and/or nonservice-connected physical disabilities.

The psychiatrist should identify all mental disorders which have been present, and distinguish conditions which are acquired from conditions which are of developmental or congenital origin, if any.  The opinion should reflect review of pertinent material in the claims file.  The psychiatrist should integrate the previous psychiatric findings and diagnoses with current findings to obtain a true picture of the nature of the Veteran's psychiatric status.  If there are different psychiatric disorders, the psychiatrist should reconcile the diagnoses and should specify which symptoms are associated with each of the disorders.  The findings of all pertinent psychological and neuropsychological testing should be discussed.

If a diagnosis of PTSD is appropriate, the examiner should specify the "stressor(s)" that caused the disorder and the evidence relied upon to establish the existence of the stressor(s).  The examiner should also describe which stressor(s) the Veteran re-experiences and how he re-experiences them.  All necessary special studies or tests, including psychological testing and evaluation such as the Minnesota Multiphasic Personality Inventory, are to be accomplished if deemed necessary.  If there are no stressors, or if PTSD is not found, that matter should also be specifically set forth.

Specifically, the examiner must address (1) whether the Veteran's current psychiatric pathology is causally or etiologically related to any period of military service, (2) whether the Veteran's current psychiatric pathology is related to symptoms or signs he may have manifested in service (January 1979 to June 1979, or July 1980 to October 1981), including behavior that resulted in disciplinary action against him; and (3) whether the Veteran's current psychiatric pathology is related to symptoms and signs that may have occurred within one year after his service separation in October 1981.  In assessing the relative likelihood as to origin and etiology of the conditions specified above, the examiner should apply the standard of whether it is at least as likely as not (50 percent probability or greater) that the claimed disorder is causally or etiologically related to the Veteran's active service.

6.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the aforementioned examination, obtain documentation showing that notice scheduling the examination was sent to the last known address of record, and indicate whether any notice that was sent was returned as undeliverable.

7.  When the above development has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue an additional supplemental statement of the case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. M. MACIEROWSKI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

